UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6303



HERSCHEL JULIUS PERKINS,

                                               Plaintiff - Appellant,

             versus


CARLTON DEWBERRY, Sergeant; MICHAEL NEEBE,
Deputy; TIMOTHY HONIG, Deputy; ALEXANDRIA
SHERIFF'S OFFICE; JAMES H. DUNNING, Sheriff's
Office of Alexandria,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-1335-1)


Submitted:    July 6, 2005                    Decided:   July 28, 2005


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herschel Julius Perkins, Appellant Pro Se. Jack L. Gould, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Herschel Julius Perkins appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.     We

have reviewed the record and find no reversible error because, even

accepting     Perkins’ version of the disputed events, his injuries

were de minimis. While the district court did not address Perkins’

mental anguish claim, this claim is meritless because de minimis

physical injuries cannot support a claim for mental or emotional

injury.   See 42 U.S.C. § 1997e(e).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                             AFFIRMED




                                - 2 -